
	
		II
		110th CONGRESS
		2d Session
		H. R. 7083
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to enhance charitable giving and improve disclosure and tax
		  administration.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Charity Enhancement Act of
			 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Funds advised by certain public charities and
				governmental entities not treated as donor advised funds.
					Sec. 3. Certain scholarship distributions from donor advised
				funds not treated as taxable distributions.
					Sec. 4. Repeal of special written acknowledgment requirement
				for charitable contributions to donor advised funds.
					Sec. 5. Reasonable compensation paid by supporting
				organizations to substantial contributors not treated as an excess
				benefit.
					Sec. 6. Exception from holdings and payout requirements for
				longstanding, fully funded type III supporting organizations.
					Sec. 7. Contributions by Indian tribal governments treated same
				as contributions by States.
					Sec. 8. Electronic filing of exempt organization annual
				returns.
					Sec. 9. Expansion of bad check penalty to electronic payments,
				etc.
				
			2.Funds advised by
			 certain public charities and governmental entities not treated as donor advised
			 funds
			(a)In
			 generalSubparagraph (B) of
			 section 4966(d)(2) is amended by striking or at the end of
			 clause (i), by striking the period at the end of clause (ii) and inserting
			 , or, and by adding at the end the following new clause:
				
					(iii)if all contributions to such fund or
				account have been made, and all advisory privileges referred to in subparagraph
				(A)(iii) with respect to such fund or account have been exercised, by
				either—
						(I)one or more
				organizations described in clause (i), (ii), (iii), (iv), or (vi) of section
				170(b)(1)(A) or section 509(a)(2), or
						(II)one or more
				entities described in section
				170(c)(1).
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			3.Certain
			 scholarship distributions from donor advised funds not treated as taxable
			 distributions
			(a)In
			 generalSubsection (c) of
			 section 4966 is amended by adding at the end the following new
			 paragraph:
				
					(3)Exception for
				certain scholarship distributions
						(A)In
				generalThe term
				taxable distribution shall not include any qualified scholarship
				distribution from a qualified scholarship fund.
						(B)Qualified
				scholarship distributionThe
				term qualified scholarship distribution means any grant to a
				natural person for travel, study, or other similar purposes made from a donor
				advised fund if all such grants meet the requirements of subsection
				(d)(2)(B)(ii)(III).
						(C)Qualified
				scholarship fundThe term qualified scholarship fund
				means any donor advised fund if—
							(i)the advisory
				privileges referred to in subsection (d)(2)(A)(iii) with respect to such fund
				are exercised solely by an organization described in paragraph (4) of section
				501(c) and exempt from tax under section 501(a), and
							(ii)substantially all
				of the distributions from such fund are qualified scholarship
				distributions.
							.
			(b)Application of
			 tax on prohibited benefits to qualified scholarship
			 distributionsSubsection (c) of section 4967 is amended by adding
			 at the end the following new paragraph:
				
					(3)Qualified
				scholarship fundsEach
				substantial contributor (as defined in section 4958(c)(3)(C)) to a qualified
				scholarship fund and each family member (within the meaning of section
				4958(f)(4)) of such person shall be treated as a person described in subsection
				(d) with respect to such
				fund.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after the date of the enactment of this Act.
			4.Repeal of special
			 written acknowledgment requirement for charitable contributions to donor
			 advised funds
			(a)In
			 generalParagraph (18) of
			 section 170(f) is amended—
				(1)by
			 striking subparagraph (B),
				(2)by
			 striking if— and all that follows through the sponsoring
			 organization (as defined in section 4966(d)(1)) and inserting if
			 the sponsoring organization (as defined in section 4966(d)(1))),
			 and
				(3)by redesignating clauses (i) and (ii) of
			 subparagraph (A) (as in effect before amendment by paragraph (2)) as
			 subparagraphs (A) and (B) and by moving such subparagraphs 2 ems to the
			 left.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			5.Reasonable
			 compensation paid by supporting organizations to substantial contributors not
			 treated as an excess benefit
			(a)In
			 generalClause (ii) of
			 section 4958(c)(3)(A) is amended to read as follows:
				
					(ii)the term excess benefit
				includes, with respect to any transaction described in clause (i)—
						(I)in the case of any
				grant, loan, or similar payment, the amount of such grant, loan, or similar
				payment, and
						(II)in the case of
				any compensation or similar payment, the amount by which the value of the
				economic benefit provided exceeds the value of the consideration (including the
				performance of services) received for providing such
				benefit.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid pursuant to transactions entered into after the date of the enactment of
			 this Act.
			6.Exception from
			 holdings and payout requirements for longstanding, fully funded type III
			 supporting organizations
			(a)Holdings
			 requirementsSubsection (f) of section 4943 is amended by adding
			 at the end the following new paragraph:
				
					(8)Exception for
				certain longstanding fully funded type III supporting
				organizationsParagraph (1)
				shall not apply to any organization if—
						(A)the organization
				was established before January 1, 1970,
						(B)the organization
				has not accepted any substantial contributions after December 31, 1970,
						(C)no donor to the
				organization was alive on August 17, 2006, and
						(D)no family member
				(within the meaning of section 4958(f)(4)) of any donor is an organization
				manager (as defined in section
				4958(f)(2)).
						.
			(b)Payout
			 requirementsSection
			 1241(d)(1) of the Pension Protection Act of 2006 shall not apply to any
			 organization described in section 4943(f)(8) of the Internal Revenue Code of
			 1986, as added by this section.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			7.Contributions by
			 Indian tribal governments treated same as contributions by States
			(a)In
			 generalSection 7871(a) (relating to Indian tribal governments
			 treated as States for certain purposes) is amended by striking
			 and at the end of paragraph (6), by striking the period at the
			 end of paragraph (7) and inserting ; and, and by adding at the
			 end the following new paragraph:
				
					(8)for purposes
				of—
						(A)determining
				support of an organization described in section 170(b)(1)(A)(vi), and
						(B)determining whether an organization is
				described in paragraph (1) or (2) of section 509(a) for purposes of section
				509(a)(3).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to—
				(1)support received
			 on or after the date of the enactment of this Act, and
				(2)the determination
			 of the status of any organization with respect to any taxable year beginning
			 after such date of enactment.
				8.Electronic filing of
			 exempt organization annual returns
			(a)In
			 generalSubsection (d) of
			 section 6104 (relating to public inspection of certain annual returns, reports,
			 applications for exemption, and notices of status) is amended—
				(1)by redesignating the paragraph relating to
			 disclosure of reports by Internal Revenue Service as paragraph (7),
				(2)by redesignating the paragraph relating to
			 application to nonexempt charitable trusts and nonexempt private foundations as
			 paragraph (8), and
				(3)by adding at the
			 end the following new paragraph:
					
						(9)Returns required
				on magnetic media, etcAny
				organization (other than an organization exempt from tax under section 527(a))
				which—
							(A)is required to
				make available information for inspection under paragraph (1)(A), and
							(B)would be required
				to file returns on magnetic media or in other machine-readable form under
				subsection (e) of section 6011 if such subsection were applied by substituting
				at least 5 returns for at least 250 returns in
				paragraph (2)(A) thereof,
							shall file
				the information referred to in clauses (i) and (ii) of paragraph (1)(A) on such
				magnetic media or in other machine-readable
				form..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to returns
			 required to be filed for taxable years beginning after the date of the
			 enactment of this Act.
			9.Expansion of bad
			 check penalty to electronic payments, etc
			(a)In
			 generalSection 6657
			 (relating to bad checks) is amended by adding at the end the following:
			 Except as otherwise provided by the Secretary, any authorization of a
			 payment by commercially acceptable means (within the meaning of section 6311)
			 shall be treated for purposes of this section in the same manner as a
			 check..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 authorizations of payments made after December 31, 2005.
			
	
		
			Passed the House of
			 Representatives September 27, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
